Haskell, J.
The question is, who has the better right to demand of the city of Lewiston the wages of one in its employ, the plaintiff, by virtue of an assignment, or a third party, under an order upon the city, earlier in date, but not accepted in 'writing until after the assignment had been duly recorded.
The order could not operate as an assignment, for want of record; R. S.., c. Ill, § 6 ; nor to charge the city as acceptor, for want of acceptance in writing prior to the recording of the assignment; R. S., c. 32, § 10. The plaintiff, therefore, claiming under the assignment, must prevail.

Exceptions overruled.

Peters, C. J., Walton, Virgin, Libbev and White house, JJ., concurred.